                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 LUZMARIA ARROYO,                                    )
                                                     )
                 Plaintiff,                          )
                                                     )
         v.                                          )           Case No. 12-cv-6859
                                                     )
 VOLVO GROUP NORTH AMERICA, LLC,                     )           Judge Robert M. Dow, Jr.
 d/b/a VOLVO PARTS NORTH AMERICA,                    )
                                                     )
                 Defendant.                          )

                              MEMORANDUM OPINION AND ORDER

       Plaintiff LuzMaria Arroyo sued Defendant Volvo Group North America, LLC, d/b/a Volvo

Parts North America (“Volvo”) for discrimination under the Americans with Disabilities Act, 42

U.S.C. § 12101 et seq. (“ADA”) and the Uniformed Services Employment and Reemployment

Rights Act, 38 U.S.C. § 4301 et seq. (“USERRA”). Before the Court are (1) Defendant’s motion

for judgment as a matter of law, or, in the alternative, a new trial, or, in the alternative, remittitur

and amendment of judgment [192] and (2) Plaintiff’s motion to alter judgment [204]. For the

reasons set forth below, Defendant’s motion [192] is granted to the following extent: the Court

will enter judgment as a matter of law in favor of Defendant on Plaintiff’s ADA discrimination

claim and grant a new trial on Plaintiff’s USERRA claim. Defendant’s remaining requests for

relief are denied. In addition, the Court denies Plaintiff’s motion to alter judgment [204] in its

entirety as moot. This case is set for further status hearing on October 10, 2019 at 9:30 a.m.

I.     Background

       A.      Procedural History

       Plaintiff LuzMaria Arroyo worked at Defendant Volvo Group North America, LLC (d/b/a

Volvo Parts North America) from June 2005 until November 2011. In Plaintiff’s third amended
complaint, Plaintiff alleged discrimination, retaliation, and failure to provide reasonable

accommodations under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title

VII”), the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), the Rehabilitation

Act of 1973, 29 U.S.C. § 791 et seq., and Uniformed Services Employment and Reemployment

Rights Act, 38 U.S.C. § 4301 et seq. (“USERRA”), along with a state law claim for intentional

infliction of emotional distress. [See 51.] The Court granted summary judgment against Plaintiff

and in favor of Defendant on all claims. The Seventh Circuit affirmed the Court’s ruling with

respect to Plaintiff’s claims for retaliation, failure to accommodate, intentional infliction of

emotional distress, and with respect to the Court’s analysis of Plaintiff’s ADA discrimination claim

under the now defunct “indirect method” of proof. However, the Seventh Circuit reversed the

Court’s ruling with respect to Plaintiff’s USERRA claim and Plaintiff’s ADA discrimination claim

under the “direct method” of proof.

       After a trial on the merits of Plaintiff’s remaining ADA and USERRA claims, a jury

returned a verdict in favor of Plaintiff on both claims. [See 161.] The jury awarded Plaintiff

$2,600,000.00 in compensatory damages and $5,200,000.00 in punitive damages on Plaintiff’s

ADA discrimination claim. [Id. at 2.] The jury concluded that Defendant did not prove its

affirmative defense under USERRA by a preponderance of the evidence. [Id. at 3.] The jury

further concluded that Defendant willfully violated the USERRA when it terminated Plaintiff’s

employment. [Id.] After post-trial briefing, the Court awarded Plaintiff $141,388.53 in back pay,

$84,131.92 in front pay, $41,348.61 in other employment-related compensation, $8,546.10 in

prejudgment interest, and $275,415.16 in liquidated damages. [177, at 1.] Pursuant to 42 U.S.C.

§ 1981a(b)(3), the applicable damages cap under the ADA, the Court also reduced the jury’s $2.6

million compensatory damages award to $300,000 and vacated the jury’s $5.2 million punitive



                                                 2
damages award. [Id.] The Court denied all other forms of equitable relief. [Id.] Defendant filed

a motion for judgment as a matter of law, or, in the alternative, a new trial, or, in the alternative,

remittitur and amendment of judgment [192]. Plaintiff filed a motion to alter judgment [204].

These motions currently are before the Court.

       B.      Plaintiff’s Early Employment and Military Service

       The trial evidence established that Plaintiff was employed as a material handler at

Defendant’s facility in Joliet, Illinois from June 2005 until her employment was terminated in

November 2011. When Plaintiff began her employment with Defendant, she was in the Army

Reserves. [Tr. 1059.] Plaintiff informed Defendant of her status as an active reservist in the Army

by noting it on her resume. [Tr. 492.] Throughout her employment, Plaintiff was subject to the

facility’s attendance policy (the “Attendance Policy”), which was administered by supervisors

Keith Schroeder and Michael Temko. After Plaintiff was employed with Defendant for a couple

months, she had a discussion with Schroeder and Human Resources Manager Celia Jarvis (who

was present telephonically) about time off of work to travel to and from Fort Benning, Georgia for

Plaintiff’s Army Reserves duties. [Tr. 807.] During that discussion, Jarvis told Plaintiff that the

extra time she needed to travel to and from Fort Benning was not authorized. [Tr. 807-08.]

Plaintiff responded that the time should be authorized under USERRA. [Tr. 808.]

       Plaintiff presented emails indicating that Plaintiff’s supervisors were unhappy with

Plaintiff taking time off to travel to and from her military service in Fort Benning, Georgia. [See,

e.g., 205-1 (Pl.’s Ex. 19); 205-2 (Pl.’s Ex. 20); 205-3 (Pl.’s Ex. 21); 205-4 (Pl.’s Ex. 22); 205-6

(Pl.’s Ex. 24); 205-7 (Pl.’s Ex. 25); 205-8 (Pl.’s Ex. 32); 205-9 (Pl.’s Ex. 50).] For example,

Plaintiff presented an email in which Temko questioned Plaintiff about why she needed the

additional travel time. [205-1 (Pl.’s Ex. 19), at 2.] Temko also emailed Schroeder to ask whether



                                                  3
Defendant was required to provide this time for travel. [205-3 (Pl.’s Ex. 21), at 1-2.] Schroeder

forwarded the inquiry to Bruce Olin, stating “I find myself with a dilemma if I were to discipline

a person for taking too much time off for military reserve duty * * * I certainly give her credit for

serving our country but of course I am also responsible for our business needs.” [Id. at 1.]

          On October 28, Olin responded to an earlier email from Schroeder discussing various legal

authorities provided by Plaintiff, stating:

          First, we do not have to grant time off for [Plaintiff’s] travel time. Her legal
          obligation is 2 weeks per year, which we do give off, and 1 weekend per month.
          The drills she attended were most likely extra training, which we do not have to
          grant the time. We do not have to give extra time for her travel to and from her
          weekend duty. She does have the option to transfer to a closer unit, we cannot make
          her transfer.

[205-4 (Pl.’s Ex. 22), at 1.] Schroeder forwarded the email to Temko, predicting “LuzMaria will

challenge us.” [Id.] As noted by the Seventh Circuit, the advice regarding travel time initially

given by Defendant was wrong. [110, at 4.] Jarvis did additional research and concluded that the

law treats voluntary and involuntary orders the same, and Plaintiff was entitled to travel time plus

an eight-hour rest period following her drill before having to report to work. [205-7 (Pl.’s Ex. 25),

at 1.]1     Plaintiff also presented emails in which supervisors complained about a lack of

communication from Plaintiff regarding her military leave. [205-1 (Pl.’s Ex. 19), at 2 (Temko);

205-9 (Pl.’s Ex. 50), at 1 (Schroeder).] Temko sent an email to Schroeder and others discussing

the benefits to Defendant of Plaintiff transferring to a local Reserve facility in Darien, Illinois so

that she would not have to travel to Georgia anymore. [225-1 (Pl.’s Ex. 40); Tr. 542-44.]

According to Plaintiff, in 2007, after she returned from a tour of duty in Iraq, Schroeder told her




1
 Although this docket entry is difficult to read, a more legible version of the same document is on the
docket. [See 78-3.]

                                                  4
that her military service was becoming an undue hardship on the company and that it would greatly

help the company if Plaintiff could move to a local unit. [Tr. 817-18.]

        After Plaintiff forwarded to her supervisors materials regarding Defendant’s obligations

under USERRA, Plaintiff’s supervisor Sherrie Jankowski stated that Plaintiff was “becoming a

pain with all this.” [211-3 (Pl.’s Ex. 107).] Jankowski testified that she simply meant that Plaintiff

was being burdensome by forwarding materials relating to USERRA to Jankowski and not to

Schroeder, as had been requested. [Tr. 333.] Plaintiff also asserts that Jankowski and Schroeder

did nothing to curtail rumors in the workplace that Plaintiff was on vacation in Hawaii. In support

of that assertion, Plaintiff cites to an email from Jankowski to Schroeder discussing these rumors

and testimony in which Jankowski explained that she told employees to stop spreading rumors.

[211-5 (Pl.’s Ex. 124); Tr. 338-344.]

        Plaintiff was deployed twice during her time working for Defendant—these deployments

were from April 17, 2006 through May 7, 2007 and from April 15, 2009 through August 15, 2010.

[Tr. 210.] When Plaintiff came back from Iraq in 2010, Temko sent an email to Schroeder and

Somersett discussing how Plaintiff could decide when she returned back to work. [225-5 (Pl.’s

Ex. 62).]2 Upon her return, Temko and Schroeder took steps to offer her a severance package that

had been offered to other employees while Plaintiff was on a tour of military duty. [225-6 (Pl.’s

Ex. 69); Tr. 163-64.]

        C.      Defendant’s Attendance Policy

        Under the Attendance Policy, when an employee was late or absent without providing the

required documentation, the employee was issued a whole or fractional “occurrence.” [Tr. 1012.]



2
 Plaintiff cited to Exhibit 61 in one of her submissions to the Court. [204, at 16.] However, as noted by
Defendant [226], the exhibit was not introduced into evidence. The Court therefore did not consider Exhibit
61 or other exhibits not admitted into evidence.

                                                    5
Each time an employee received an occurrence, Defendant applied a four-week and six-month

look-back period to determine whether the employee incurred enough occurrences during either

of those periods to receive a step in the progressive disciplinary process. [Tr. 1014-15.] Corrective

action would be taken if the employee had a total of two occurrence points within the four-week

period or a total of five occurrences within the six-month period. [Id.] The disciplinary steps

under the policy were (1) verbal warning, (2) formal written warning, (3) three-day suspension,

and finally, (4) termination. [205-15 (Def.’s Ex. 11), at 4.] For the purposes of calculating time

periods under the Attendance Policy, Defendant did not count absences other than ETO vacation

and scheduled holidays. [Tr. 580-82.]

        The evidence at trial established that the Attendance Policy changed during the course of

Plaintiff’s employment. When Plaintiff started working for Defendant in 2005, any unexcused

absence from work (including tardies) ranging from three minutes to one hour would result in 0.25

occurrences. [Tr. 1026-27.] After the policy changed [Tr. 1027], any absence from work for an

hour or less would result in a half occurrence. [205-15 (Def.’s Ex. 11).] Defendant also previously

had an unwritten policy that effectively gave employees a two-minute grace period, meaning that

the employee would not receive an occurrence for being less than three minutes late. [Tr. 587-88.]

However, Defendant eliminated the policy in 2008 after employees were abusing it. [Tr. 210-11,

586.]

        Schroeder testified that he may have had discretion to excuse Plaintiff from coming in one

to three minutes late. [Tr. 649-51.] Although Schroeder testified that he had exercised his

discretion to excuse tardies for other employees that purportedly resulted from car trouble or

weather issues [id.], he did not say whether those employees provided documentation for any such




                                                 6
excused tardies. Schroeder did testify, however, that the Attendance Policy allows for tardies

resulting from car trouble to be excused. [Tr. 650-51.]

        D.      PTSD

        On December 23, 2010, Plaintiff sent an email to Schroeder describing her serious medical

issues relating to stress at work and her military service. [225-9 (Pl.’s Ex. 119); Tr. 593-98.] In

that email, Plaintiff stated:

        The doctor gave me a note for no work through 12/30. * * * Between the stress at
        work and the stress of reliving the events of my deployment through writing my
        story, I have been having panic attacks. I have been waking up feeling scared. Not
        able to get more than 4 hours of sleep a day.

[Id.] After receiving the email, Schroeder discussed disciplining Plaintiff for her subsequent

absences with Olin. [Tr. 593-98.] Although Plaintiff’s December 23, 2010 absence initially was

categorized as inexcused, on September 6, 2011, Temko retroactively changed Plaintiff’s

attendance record to reflect an excused absence for that date. [205-21 (Def.’s Ex. 24).] The parties

stipulated that Plaintiff was treated for Post-Traumatic Stress Disorder (“PTSD”) in December

2010 and formally diagnosed in January 2011. [Tr. 434.] Schroeder later learned of this diagnosis,

but he could not remember exactly when. [Tr. 600-01.] The parties further stipulated that

Plaintiff’s PTSD was due to and caused by her military service. [Tr. 434.] PTSD is a mental

disorder that can develop after a person is exposed to a traumatic event, such as warfare. [Id.] The

symptoms of PTSD may include disturbing thoughts, feelings or dreams related to the events,

mental or physical distress to trauma-related cues, attempt to avoid trauma-related cues, alterations

in how a person thinks and feels, and increased arousal. [Id.] The term “posttraumatic stress

disorder” came into use in the 1970s in large part due to the diagnoses of US military veterans of

the Vietnam War. [Id. at 434-35.] It was officially recognized by the American Psychiatric




                                                 7
Association in 1980 in the third edition of the Diagnostic and Statistical Manual of Mental

Disorders (DSM-III). [Id. at 435] PTSD is a disability under the ADA. [Id.]

        As an accommodation for Plaintiff’s PTSD, Plaintiff was allowed to use a meditation room

for up to fifteen minutes before the start of her shift. [Tr. 871, 873.] Plaintiff also was given a

revised schedule to allow her to attend PTSD therapy appointments. [Tr. 227-28.] When Plaintiff

punched in late after those appointments, Plaintiff did not incur any occurrences. [Tr. 640, 958.]

        E.      Attendance Issues and Termination

        After Plaintiff returned from her tour of duty in 2010, she was issued a corrective action

plan for being one minute late on October 29, 2010. [Tr. 866.] However, Plaintiff explained that

she was unaware that the grace period had been eliminated. [211-2 (Pl.’s Ex. 95), at 2.] At trial,

Plaintiff presented an email from Olin to Schroeder expressing some concern about disciplining

Plaintiff for this tardy, stating:

        The only issue I have concern is the last tardy of one minute. Yes, she signed the
        form, but has been away from work for some time. Were the policies reviewed
        with her when she returned? I understand we enforce the rules completely and non-
        discriminatory, but I can see some outsider having a different view of this.

[211-2 (Pl.’s Ex. 95), at 1.] Ultimately, Plaintiff was not assessed an occurrence for her October

29, 2010 tardy. [Tr. 867.] On November 4, 2010, Plaintiff was given a copy of the Attendance

Policy. [Tr. 867.]

        On August 31, 2011, Plaintiff received a three-day suspension for accumulating a total of

five occurrences in a six-month period, from October 19, 2010 through August 20, 2011 (excluding

A&S, FMLA, and military leave). [211-16 (Def.’s Ex. 22).] Specifically, Plaintiff incurred one

occurrence for being absent on October 19, 2010 for an undocumented family issue. [205-17

(Def.’s Ex. 15), at 3; Tr. 573.] Plaintiff also incurred half of an occurrence for being two minutes

late on November 23, 2010, half of an occurrence for being ten minutes late on April 14, 2011,

                                                 8
half of an occurrence for being one minute late on May 10, 2011, half of an occurrence for being

one minute late on May 12, 2011, half of an occurrence for being five minutes late on May 27,

2011, half of an occurrence for being one minute later on July 29 2011, half of an occurrence for

being five minutes late on August 19, 2011, and half of an occurrence for being one minute late

on August 20, 2011. [Id. at 1, 3.] Plaintiff earlier had received a verbal warning (Step 1) in

connection with her unexcused absence on October 19, 2010 and a written warning (Step 2) in

connection with her tardy on August 19, 2011. [Id.] Although Defendant used a look-back period

of more than six months in disciplining Plaintiff, this was pursuant to the Attendance Policy, which

did not include absences other than ETO vacation or scheduled holidays in calculating time periods

under the Attendance Policy. [Tr. 582.]

       Around this time, tensions between Plaintiff and her supervisors increased. Plaintiff started

telling Schroeder and others that they were not following the law. [Tr. 608.] Plaintiff told

Schroeder that she was afraid of him. [Tr. 608-09.] Although Schroeder denies that it ever

happened, Plaintiff claimed that Schroeder cornered her in a room with no windows in it.

[Tr. 609.] At some point, Plaintiff started parking behind the warehouse of the Joliet facility to

access the meditation room that she was allowed to use before work. [Tr. 871.] On October 24,

2011, Schroeder sent an email to management instructing them not to park in the rear of the

building. [225-10 (Pl.’s Ex. 226A).] In that email, Schroeder stated:

       [T]o avoid a charge of retaliation[,] I must first review this with legal. We cannot
       afford a circumstance where it is perceived that I am singling out [Plaintiff] when
       others in this facility have on occasion been allowed to do this.

[Id.] The email was marked “Read and Delete” and instructed recipients not to print the email.

[Id.; Tr. 622-23.] At trial, Schroeder could not explain why he included this language. [Tr. 623.]

       On October 27, 2011, Jankowski sent Schroeder an email stating:



                                                 9
       I was just informed that today when [Plaintiff] got to work, she parked in the first
       parking spot by the door, punched in, sped around to the back of the building (nearly
       hitting John Sarpalious) and parked by Door 24. After the 4:30 bell rang, she left
       Bernie’s office, went back to her car, drove to the front, THEN went to the locker
       room to get her shoes and other work gear. So once again she is doing whatever
       suits her.

[225-10 (Pl.’s Ex. 226A).] At trial, Jankowski testified that she did not believe that there was a

prohibition against parking in the back at that time. [Tr. 382.] Temko testified that Schroeder

several times had told Temko and others not to park in the back and Temko stopped once so

directed. [Tr. 240.] Temko also explained that there were no parking spaces in the back and noted

that it was dangerous to park back there because of the 18-wheeler trucks that were in that area.

[Id.] Still, there was no evidence presented at trial indicating that Plaintiff previously had been

told not to park in the back.

       On November 1, 2011, Plaintiff had a meeting with Schroeder and Plaintiff’s supervisor

Patrick Dunn. At the meeting, Plaintiff was told that she could not park at that location because it

was a safety issue. [Tr. 871.] Plaintiff also was told that her use of the meditation room did not

negate Plaintiff’s obligation to be prepared to start work when the bell rang. [Tr. 872; 205-22

(Def.’s Ex. 27).] After leaving the meeting, Plaintiff returned and asked Schroeder whether the

rule applied to all employees or just to Plaintiff. [Tr. 852.] According to Plaintiff’s testimony,

Schroeder then stated that all of the supervisors knew of the rule, but that he hadn’t yet

communicated the rule to all employees.3 [Id.] This testimony was corroborated by an email sent

by Schroeder to management on November 3, 2011, stating:

       After the meeting [Plaintiff] returned to the office and made an inquiry “Are all the
       employees aware of the parking rule or am I singled out on this?[”] My reply was
       that management is aware of this rule yet the hourly group is not yet[.] I plan to
       communicate this rule to all. Attached is the statement I plan to post.

3
  Plaintiff references Exhibit 227 in her briefing. Schroeder testified that the exhibit showed that a
supervisor was parking in the rear of the building. However, it is not clear from the record when the
photograph was taken.

                                                 10
[225-12 (Pl.’s Ex. 233), at 2.]

        On November 2, 2011, Plaintiff again waited until the bell rang before leaving the

meditation room. [Tr. 872.] Plaintiff then proceeded to her car parked in the south truck–trailer

area of the facility property. [205-23 (Def.’s Ex. 31).] On November 3, 2011, Plaintiff was given

a verbal warning for violating the start time rule on November 2, 2011. [Id.] At trial, Temko

testified that the start time rule prohibits employees from being outside the building after the start

bell rings. [Tr. 1048.] Plaintiff also was given half of an occurrence for her November 2, 2011

violation of the start time rule. [Id.] Plaintiff again left the building after the start bell on

November 4, 2011. [205-24 (Def.’s Ex. 32).] This time, Plaintiff was given a written warning for

violating the start time rule. [Id.] Plaintiff also was given another half of an occurrence for this

violation. [Id.] The occurrence issued on November 4, 2011 resulted in Plaintiff having 5

occurrences over the preceding sixth-month period (as calculated under the Attendance Policy).

[205-25 (Def.’s Ex. 35); 205-17 (Def.’s Ex. 15).] This resulted in Plaintiff’s termination on

November 8, 2011. [Id.]

        On November 2, 2011, Plaintiff was in the meditation room for approximately 40 minutes

when the start bell rang. [Tr. 873.] On November 4, 4011, Plaintiff was in the meditation room

for approximately 25 minutes before the start bell rang. [Tr. 874.] Plaintiff testified that it never

occurred to her to leave the meditation room five minutes earlier so that she could repark her car

in the front of the building before the start bell rang. [Tr. 874.] Although Plaintiff punched in to

work before going to the meditation room,4 her attendance records were altered by Temko to reflect



4
  Plaintiff’s opening brief in support of her motion to amend suggests a connection between Plaintiff’s
tardies and the bottleneck at the time clock. [204, at 17-19.] However, the testimony cited does not
establish that Plaintiff ever received an occurrence because of any bottleneck. Nor does the testimony cited
establish that other employees were violating the start time rule because of the bottleneck.

                                                    11
that she was three minutes late on November 2, 2011 and November 4, 2011 to account for the

start rule violations. [Tr. 1080.] Temko acknowledged that Plaintiff punched in timely on

November 2, 2011 and November 4, 2011. [Tr. 1080.] However, Plaintiff was marked tardy for

violating the start time rule, which is independent of when an employee punches in. [Id.]

       Plaintiff notes that she only was given a verbal warning and a written warning with respect

to her start rule violations. [See 205-23 (Def.’s Ex. 31 (verbal warning)); 205-24 (Def.’s Ex. 32

(written warning)).] However, in those corrective action plans, Plaintiff was advised that she also

was being assessed partial occurrences for each start rule violation. [Id.] Plaintiff already had

been given a 3-day suspension—the third step in the disciplinary process—in relation to her

attendance. [211-16 (Def.’s Ex. 22).]

       Plaintiff also notes that other employees were allowed to punch in up to a half-hour early

and then wait in the breakroom for the start bell. [Tr. 202.] However, because the employees were

in the building ready to work, this would not be a violation of the start rule. Temko testified that

the start rule requires employees to be in the building ready to work when the start bell rang.

[Tr. 1048.]

       It is undisputed that Plaintiff was not terminated for performance issues. Defendant

contends that Plaintiff simply was terminated for violating the Attendance Policy. [205-25 (Def.’s

Ex. 35; see also Tr. 499-500 (Schroeder testimony).]

III.   Defendant’s Motion for Judgment as a Matter of Law

       Defendant moves for judgment as a matter of law, arguing that Plaintiff failed to present

evidence at trial that would allow a reasonable jury to find that Defendant in fact discriminated

against Plaintiff based on her disability or military status. Defendant also argues that Plaintiff

failed to present evidence of compensatory damages, punitive damages, or a willful violation of

the USERRA.
                                                12
       A.      Legal Standard

       Pursuant to Rule 50(a) of the Federal Rules of Civil Procedure, the Court is authorized “to

enter judgment against a party who has been fully heard on an issue during a jury trial if ‘a

reasonable jury would not have a legally sufficient evidentiary basis to find for the party on that

issue.’” Schandelmeier-Bartels v. Chicago Park Dist., 634 F.3d 372, 376 (7th Cir. 2011) (quoting

Fed. R. Civ. P. 50(a)). “The law imposes a high standard for overturning a jury verdict.” Pierson

v. HartleyEyeglasses, 391 F.3d 898, 903 (7th Cir. 2004). Under this “stringent standard,” the

Court “must construe the facts strictly in favor of the party that prevailed at trial.” Schandelmeier-

Bartels, 634 F.3d at 376. “Although the court examines the evidence to determine whether the

jury’s verdict was based on that evidence, the court does not make credibility determinations or

weigh the evidence.” Id. In sum, the Court inquires “only whether the evidence, viewed in the

light most favorable to [Plaintiff], was sufficient for a jury to find” Defendant liable. Pierson, 391

F.3d at 903.


       B.      Liability under the USERRA

       “USERRA prohibits employment discrimination against members of the armed services.”

Arroyo v. Volvo Grp. N. Am., LLC, 805 F.3d 278, 284 (7th Cir. 2015). It provides:

       A person who is a member of * * * a uniformed service shall not be denied * * *
       retention in employment, promotion, or any benefit of employment by an employer
       on the basis of that membership.

38 U.S.C. § 4311(a). “The statute provides further that such discrimination exists where the

employee’s service membership was ‘a motivating factor’ in the employer’s adverse action ‘unless

the employer can prove that the action would have been taken in the absence of such

membership.’” Arroyo, 805 F.3d at 284 (quoting 38 U.S.C. § 4311(c)(1)). “This provision creates

a two-step burden-shifting scheme: (1) once a plaintiff makes out a prima facie case by showing


                                                 13
that his membership was ‘a motivating factor,’ (2) the burden shifts to the employer to prove that

it would have taken the same action regardless.” Id. (citing Crews v. City of Mt. Vernon, 567 F.3d

860, 864 (7th Cir. 2009)).

       In this case, the jury found that Plaintiff proved by a preponderance of the evidence that

her service was a motivating factor in her termination. [204-2, at 3.] The burden therefore shifted

to Defendant to prove that they would have taken the same action regardless. On that issue, the

jury concluded that Defendant failed to make such a showing by a preponderance of the evidence.

[Id.] Defendant argues that the jury’s decisions at both stages of the analysis were not supported

by the evidence.

               1.     Discriminatory Animus

       According to Defendant, the evidence presented at trial establishes as a matter of law that

Defendant was not motivated by military service animus in terminating Plaintiff’s employment.

In order to establish her USERRA claim, Plaintiff had to present evidence sufficient to establish

that her military service was a “motivating factor” in the adverse employment action at issue—

here, Defendant’s decision to terminate Plaintiff’s employment in November 2011. See Crews v.

City of Mt. Vernon, 567 F.3d 860, 864 (7th Cir. 2009).

       The Seventh Circuit previously concluded that—based on the evidence identified at

summary judgment—“a reasonable jury could infer that [Defendant] was motivated, at least in

part, by anti-military animus toward [Plaintiff].” [110, at 11.] In reaching that conclusion, the

Seventh Circuit noted that Plaintiff presented evidence indicating that “her supervisors disliked

the burden her frequent military leave placed on the company” from “the beginning of her

employment.” [110, at 11.] Plaintiff presented the same and/or similar evidence to the jury. [See,




                                                14
e.g., 205-1 (Pl.’s Ex. 19); 205-2 (Pl.’s Ex. 20); 205-3 (Pl.’s Ex. 21); 205-4 (Pl.’s Ex. 22); 205-6

(Pl.’s Ex. 24); 205-7 (Pl.’s Ex. 25); 205-8 (Pl.’s Ex. 32); 205-9 (Pl.’s Ex. 50).]

       For example, Plaintiff presented emails indicating that Temko was frustrated by Plaintiff

taking time off before and after military drills to travel to and from Fort Benning, Georgia, where

Plaintiff’s unit was based. Temko questioned Plaintiff about why she needed the additional travel

time. [205-1 (Pl.’s Ex. 19), at 2.] Temko also emailed Schroeder to ask whether Defendant was

required to provide this time for travel. [205-3 (Pl.’s Ex. 21), at 1-2.] Schroeder forwarded the

inquiry to Olin, stating “I find myself with a dilemma if I were to discipline a person for taking

too much time off for military reserve duty * * * I certainly give her credit for serving our country

but of course I am also responsible for our business needs.” [Id. at 1.]

       On October 28, Olin responded to an earlier email from Schroeder discussing various legal

authorities relating to USERRA provided by Plaintiff, stating:

       First, we do not have to grant time off for [Plaintiff’s] travel time. Her legal
       obligation is 2 weeks per year, which we do give off, and 1 weekend per month.
       The drills she attended were most likely extra training, which we do not have to
       grant the time. We do not have to give extra time for her travel to and from her
       weekend duty. She does have the option to transfer to a closer unit, we cannot make
       her transfer.

[205-4 (Pl.’s Ex. 22), at 1.] Schroeder forwarded the email to Temko, predicting “[Plaintiff] will

challenge us.” [Id.] However, after doing additional research, Jarvis concluded that the law treats

voluntary and involuntary orders the same, and Plaintiff was entitled to travel time plus an eight-

hour rest period following her drill before having to report to work. [205-7 (Pl.’s Ex. 25), at 1.]5

Plaintiff also presented emails in which supervisors complained about a lack of communication

from Plaintiff regarding her military leave. [205-1 (Pl.’s Ex. 19), at 2 (Temko); 205-9 (Pl.’s



5
 Although this docket entry is difficult to read, a more legible version of the same document is on the
docket elsewhere. [See 78-3.]

                                                  15
Ex. 50), at 1 (Schroeder).] Looking at this evidence on Plaintiff’s motion for summary judgment,

the Seventh Circuit concluded that “[a] jury could understandably detect in these communications

animus toward [Plaintiff’s] military service.” [110, at 11.]

        Although the Seventh Circuit decision relied on the no longer applicable “convincing

mosaic” standard, Defendant has not cited to any cases indicating that this means that the Seventh

Circuit’s substantive conclusion no longer applies.       In fact, although the Seventh Circuit

abandoned the convincing mosaic legal standard in Ortiz v. Warner Enterprises, Inc., the Seventh

Circuit expressly stated that it was not holding that prior cases applying that standard were

“wrongly decided.” 834 F.3d 760, 765 (7th Cir. 2016). Rather, the Seventh Circuit stated that

“[e]vidence must be considered as a whole, rather than asking whether any particular piece of

evidence proves the case by itself.” Id. While courts in the Seventh Circuit now look at direct and

indirect evidence of discrimination together, the Seventh Circuit previously concluded that

Plaintiff identified sufficient evidence to establish that Defendant acted with a discriminatory

animus under the direct method of proof. [110, at 14-15.] The Court sees no reason why such

evidence also would not support a finding of discriminatory animus under the approach set forth

in Ortiz.

        Defendant argues that the emails presented at trial are insufficient to support an inference

of discrimination under the USERRA because they were not made around the time of the decision.

Although many of the arguably discriminatory emails presented at trial were sent years before the

adverse employment action at issue, Plaintiff’s evidence was not limited to those emails. Plaintiff

presented an email from Schroeder dated November 8, 2011—the date Plaintiff was terminated—

stating that Plaintiff “clearly shows her intent to do everything possible to delay and waste

company time.” [211-10 (Pl.’s Ex. 245), at 1.] In that email, Schroeder goes on to say:



                                                16
        Also of importance is the fact that never once has [Plaintiff] cooperated or offered
        any compromise or leniency to the company in any situation unless we agree to her
        terms. The best example of this is the ESGR case.

[Id.] At trial, Schroeder admitted that “there was some level of frustration” with Plaintiff.

[Tr. 762-65.] Furthermore, the jury may have taken Schroeder’s efforts to stop vehicles from

parking behind the facility once he learned that Plaintiff was parking behind the facility as evidence

that his animus toward Plaintiff’s military service continued.

        Plaintiff also presented an email from Jankowski stating that Plaintiff was “becoming a

pain” after Plaintiff forwarded Jankowski materials regarding Defendant’s obligations under

USERRA. [211-3 (Pl.’s Ex. 107).] Defendant argues that this email should be disregarded because

Jankowski was not a decision maker. However, Jankowski was Plaintiff’s supervisor. As the

Court previously stated on the record, Jankowski’s statements must be considered as evidence of

animus under the law of the case. [See Tr. 1130-32 (discussing the Seventh Circuit’s decision).]

Accordingly, although Plaintiff’s case is by no means overwhelming or even strong, the Court

concludes that the jury did have a legally sufficient evidentiary basis to find animus toward

Plaintiff’s military service.

                2.      Volvo’s Affirmative Defense

        Defendant argues that it has established as a matter of law that it would have terminated

Plaintiff regardless of her military service, which is an affirmative defense under the USERRA.

38 U.S.C.A. § 4311(c)(1). During her employment with Defendant, Plaintiff was subject to

Defendant’s Attendance Policy, which was administered by Schroeder and Temko. Under the

Attendance Policy, when an employee was late or absent without providing the required

documentation, the employee was issued an “occurrence.” The value of the occurrence depended

on the amount of time that the employee is not at work. During the time period when Plaintiff was



                                                 17
issued the occurrences that led to her termination, an employee would receive half of an occurrence

for missing an hour or less of work. [Tr. 1012; 205-15 (Def.’s Ex. 11), at 3.] An employee would

receive three-quarters of an occurrence for missing more than one hour but less than four hours of

work. [Id.] Finally, an employee would receive a full occurrence for missing four hours or more

of work. [Id.] The accrual of occurrences resulted in discipline. [Id. at 1013.] When an employee

was issued an occurrence, Defendant looked back to see whether the employee had a total of two

occurrences in one month or a total of five occurrences in six months. [Id. at 1014.] If so, the

employee would be issued a disciplinary step. [Id. at 1015.] Pursuant to the Attendance Policy,

corrective action would be taken if an employee had a total of two occurrences within a four-week

period or a total of five occurrence points within a six-month period. [205-15 (Def.’s Ex. 11), at

3.] The four disciplinary steps under the Attendance Policy were: (1) Verbal Warning, (2) Formal

Written Warning, (3) Three-Day Suspension, and (4) Termination. [Id. at 4.] If an employee went

six months without an additional disciplinary step, the employee would go back a step. [Tr. 1015-

16.]

       Defendant argues that it established its affirmative defense as a matter of law by showing

that the Attendance Policy uniformly was enforced. Defendant further notes that—to the extent

any discretion was used in the enforcement of the Attendance Policy against Plaintiff—Defendant

exercised its discretion to help Plaintiff avoid discipline. For example, Defendant gave Plaintiff

the benefit of the doubt regarding her contention that she was unaware that the two-minute grace

period had been eliminated and did not count her tardy on October 29, 2010 against her for that

reason. [Tr. 709-12; 205-17 (Def.’s Ex. 15).] Defendant updated Plaintiff’s attendance records in

September 2011 to excuse her absence on December 23, 2010. [Tr. 1045-47; 205-21 (Def.’s

Ex. 24).] Plaintiff did not receive occurrences for being tardy for days on which she had PTSD



                                                18
therapy appointments. [Tr. 227-31, 639-42, 864, 958.] Finally, Defendant warned Plaintiff on

November 1, 2011 that she was expected to be in the building and ready to begin work at the shift

start bell and did not issue Plaintiff any occurrence for any start rule violations occurring before

that warning. [Tr. 724-32, 964-66; 205-17 (Def.’s Ex. 15); 205-22 (Def.’s Ex. 27); 205-23 (Def.’s

Ex. 31); 205-24 (Def.’s Ex. 32).]

       Plaintiff responds that a reasonable jury could find that Defendant did not establish its

affirmative defense because Defendant did not enforce its policy against Plaintiff evenly or at all

before Plaintiff’s military service. In support of that argument, Plaintiff cites to the fact that

Plaintiff incurred seven attendance infractions as a probationary employee from June 2005 through

August 2005 but did not received any disciplinary steps during that time. [209, 38-39.] Applying

the policy that Defendant relied upon to discipline Plaintiff in 2010 and 2011, Plaintiff should have

been given a disciplinary step. However, Defendant notes that—under the local attendance policy

in effect in 2005—each instance of tardiness between three minutes and 59 minutes was worth less

of a fractional occurrence than under the version of the policy in effect during 2010 and 2011.

And, as discussed above, Defendant had a two-minute grace period that was eliminated in 2008.

Thus, Plaintiff was not assessed a step for her seven attendance infractions as a probationary

employee from June 2005 through August 2005. [Tr. 1026.]

       Still, at the summary judgment stage, the Seventh Circuit concluded that Defendant had

not presented sufficient evidence to establish as a matter of law that it necessarily would have

terminated Plaintiff for her tardiness. [110, at 13-14.] Although Defendant argued that it was

entitled to judgment as a matter of law based on the examples of other employees who were issued

occurrences for minor tardiness, the Seventh Circuit found that kind of evidence insufficient for

Defendant to satisfy its burden as a matter of law. The Court recognizes that the Seventh Circuit



                                                 19
only discussed a few of the comparators identified by Defendant, including only one comparator

who was terminated because he was a few minutes late (in addition to other attendance infractions).

However, many more comparators were in the record before the Seventh Circuit. Indeed, the two

additional comparators discussed by Defendant—Scotty Senephimmachac and Sam Zweig—also

were before the Seventh Circuit. [77-5, at 101-06, 111-122.] The Court assumes that the Seventh

Circuit considered all of the evidence before it, given its detailed review of the record.

Furthermore, Defendant does not identify any employee other than Plaintiff who was disciplined

for a start rule violation. Accordingly, the Court concludes that Defendant has not established its

affirmative defense as a matter of law.

               3.     Damages - Willfulness

       Finally, Defendant argues that Plaintiff failed to show that Defendant’s decision to

terminate her employment was a willful violation of USERRA. In order to recover liquidated

damages under USERRA, Plaintiff must show that her “employer’s failure to comply with the

provisions of this chapter was willful.” 38 U.S.C. § 4323(d)(1)(C). Although there is limited

authority on what the term “willful” means under USERRA, the Supreme Court has held that a

violation of the ADEA “is ‘willful’ if ‘the employer either knew or showed reckless disregard for

the matter of whether its conduct was prohibited by the ADEA.’” Trans World Airlines, Inc. v.

Thurston, 469 U.S. 111, 128 (1985) (citation omitted). Because Plaintiff has not identified an

alternative standard for analyzing willfulness, the Court here will look to the standard for

establishing willfulness under the ADEA. In order to establish willfulness, “[a] plaintiff does not

need to show that the employer’s conduct was ‘outrageous,’ nor does [s]he need to provide direct

evidence of the employer’s motives.” E.E.O.C. v. Bd. of Regents of Univ. of Wisconsin Sys., 288




                                                20
F.3d 296, 304 (7th Cir. 2002) (quoting Mathis v. Phillips Chevrolet, Inc., 269 F.3d 771 (7th Cir.

2001)).

          Defendant notes that Plaintiff did not ask any questions at trial pertaining to Defendant’s

knowledge of USERRA with respect to its decision to terminate Plaintiff’s employment. However,

Plaintiff presented significant evidence showing that Defendant was on notice of the terms of

USERRA and did investigate its obligations under USERRA.                The Court recognizes that

knowledge of the potential application of a statute alone is not sufficient to establish willfulness.

See Trans World Airlines, Inc., 469 U.S. at 127 (“We are unpersuaded by respondents’ argument

that a violation of the Act is ‘willful’ if the employer simply knew of the potential applicability of

the ADEA.”). However, Plaintiff’s theory of the case is that her military service was a motivating

factor in her termination. That theory was credited by the jury. Defendant’s decision makers either

knew this was a violation of USERRA or showed reckless disregard for the matter of whether its

conduct was prohibited by USERRA. Accordingly, the Court denies Defendant’s motion for

judgment as a matter of law on Plaintiff’s USERRA claim.

          C.     Liability under the ADA

          “To establish a violation of the ADA, an employee must show ‘1) that she is disabled;

2) that she is otherwise qualified to perform the essential functions of the job with or without

reasonable accommodation; and 3) that the employer took an adverse job action against her

because of her disability or failed to make a reasonable accommodation.’” Winsley v. Cook Cty.,




                                                  21
563 F.3d 598, 603 (7th Cir. 2009) (quoting Stevens v. Ill. Dep’t of Transp., 210 F.3d 732, 736 (7th

Cir. 2000)).

               1.      Qualified Individual

         “The ADA proscribes discrimination against only ‘qualified individual[s] with a

disability.’” Bombard v. Fort Wayne Newspapers, Inc., 92 F.3d 560, 563 (7th Cir. 1996) (citing

42 U.S.C. § 12112(a); 29 C.F.R. § 1630.4; 29 C.F.R. app. § 1630.9). “No matter the type of

discrimination alleged-either disparate treatment or failure to provide a reasonable

accommodation—a plaintiff must establish first that [she] was ‘a qualified individual with a

disability.’” Sieberns v. Wal-Mart Stores, Inc., 125 F.3d 1019, 1022 (7th Cir. 1997) (quoting

Bombard, 92 F.3d at 563). An employee must “pass a two-step test” to be “a qualified individual.”

Weiler v. Household Fin. Corp., 101 F.3d 519, 524 (7th Cir. 1996). “First, the individual must

satisfy ‘the prerequisites for the position, such as possessing the appropriate educational

background, employment experience, skills, licenses, etc.’”           Id. (quoting 29 C.F.R. app.

§ 1630.2(m)). “Second, the individual must be able to ‘perform the essential functions of the

position held or desired, with or without reasonable accommodation.’” Id. (quoting 29 C.F.R. app.

§ 1630.2(m)). “[T]he burden of proof on the issue of capability is not on the employer but on the

plaintiff.” Miller v. Ill. Dept. of Corrs., 107 F.3d 483, 484 (7th Cir. 1997). To satisfy this burden,

Plaintiff had to present evidence that she “was ‘willing and able to demonstrate these skills by

coming to work on a regular basis.’” Nowak v. St. Rita High Sch., 142 F.3d 999, 1003 (7th Cir.

1998).

         The Seventh Circuit has “repeatedly held that an employee who does not come to work

cannot perform the essential functions of his job.” Fogle v. Ispat Inland, Inc., 32 Fed. App’x 155,

157-58 (7th Cir. 2002); accord Byrne v. Avon Prods., Inc., 328 F.3d 379, 381 (7th Cir. 2003);



                                                 22
Amadio v. Ford Motor Co., 238 F.3d 919, 927-28 (7th Cir. 2001); Jovanovic v. In-Sink-Erator

Div. of Emerson Elec. Co., 201 F.3d 894, 899-900 (7th Cir. 2000); Waggoner v. Olin Corp., 169

F.3d 481, 483 (7th Cir. 1999). Consistent with these cases, this Court previously concluded that

Plaintiff was not a qualified individual because of her unexcused tardies and absences. [88, at 22-

24.] That part of the Court’s decision was left undisturbed by the Seventh Circuit. [110, at 14

n. 2.]

         The evidence presented at trial was consistent with the forecast of evidence at summary

judgment on this point. The Attendance Policy required employees to be “in the building and

ready to work at the scheduled start time and continue to work until the scheduled hours of work

are completed.” [205-15 (Def.’s Ex. 11), at 1.] Plaintiff was not complying with this policy.

Plaintiff testified that she would punch in before going to the meditation room. She would stay in

the meditation room until the shift start bell rang. It was only then that she would walk back to

her car, drive around the side of the building to repark her car, and then reenter the facility. Plaintiff

testified that it never occurred to her to leave the meditation room five minutes earlier to give

herself enough time to complete these tasks before the start bell rang.

         Plaintiff argues that the parties’ stipulation that PTSD is a disability under the ADA

establishes that Plaintiff—who suffered from PTSD—was a qualified individual. However,

whether a person has a disability under the ADA and whether a person is a qualified individual

under the ADA are different questions. Under the ADA, a person can have a disability yet not be

a qualified individual. Hammel v. Eau Galle Cheese Factory, 407 F.3d 852, 862 (7th Cir. 2005)

(“[T]he ADA does not shelter disabled individuals from adverse employment actions if the

individual, for reasons unrelated to his disability (such as a poor work ethic, carelessness, bad

attitude, insubordination or unprofessional demeanor), is not qualified for the job or is unable to



                                                   23
perform the job’s essential functions or fulfill the requirements of the position as prescribed by the

employer or “fails to meet his employer’s expectations.’” (citations omitted)).

       Plaintiff also argues that the evidence presented at trial supports the conclusion that she

was a qualified individual under the ADA, citing evidence indicating that—putting aside her

attendance issues—Defendant’s management was satisfied with Plaintiff’s performance.

Schroeder indicated that Plaintiff was not terminated for performance issues, for disobedience, or

for disrespecting authority; she was terminated only because of her attendance. [Tr. 499-500.]

During the time period Temko supervised Plaintiff—from 2005 through 2008—Temko gave

Plaintiff grades of “very good” and he meant that as a compliment. [Tr. 182-95.] Jankowski

testified that “there were no issues” with Plaintiff’s performance while Plaintiff was supervised by

Jankowski. [Id. at 316.] Jankowski never told Plaintiff that she was not putting in enough work.

However, “[a]n evaluation of the quality of [Plaintiff’s] performance does not end [the] inquiry.

In addition to possessing the skills necessary to perform the job in question, an employee must be

willing and able to demonstrate these skills by coming to work on a regular basis.” Waggoner,

169 F.3d at 485 (quoting Tyndall v. Nat’l Educ. Centers, Inc. of California, 31 F.3d 209, 213 (4th

Cir. 1994)) (internal quotation marks omitted). Plaintiff was not doing so here.

       Plaintiff further contends that it was Defendant’s duty to make Plaintiff a qualified

employee under the USERRA. Section 4313(a)(3) of the USERRA provides:

       In the case of a person who has a disability incurred in, or aggravated during, such
       service, and who (after reasonable efforts by the employer to accommodate the
       disability) is not qualified due to such disability to be employed in the position of
       employment in which the person would have been employed if the continuous
       employment of such person with the employer had not been interrupted by such
       service— (A) in any other position which is equivalent in seniority, status, and pay,
       the duties of which the person is qualified to perform or would become qualified to
       perform with reasonable efforts by the employer; or (B) if not employed under
       subparagraph (A), in a position which is the nearest approximation to a position



                                                 24
        referred to in subparagraph (A) in terms of seniority, status, and pay consistent with
        circumstances of such person’s case.

        Furthermore, Section 4313(a)(4) of the USERRA provides:

        In the case of a person who (A) is not qualified to be employed in (i) the position
        of employment in which the person would have been employed if the continuous
        employment of such person with the employer had not been interrupted by such
        service, or (ii) in the position of employment in which such person was employed
        on the date of the commencement of the service in the uniformed services for any
        reason (other than disability incurred in, or aggravated during, service in the
        uniformed services), and (B) cannot become qualified with reasonable efforts by
        the employer, in any other position which is the nearest approximation to a position
        referred to first in clause (A)(i) and then in clause (A)(ii) which such person is
        qualified to perform, with full seniority.

        According to Plaintiff, under these two provisions, Defendant had a duty to place Plaintiff

in another position or train Plaintiff to be qualified for the position she held. However, Plaintiff

does not cite to any cases indicating that a violation of these provisions could serve as a basis for

establishing the “qualified individual” element of an ADA claim.6

        Finally, Plaintiff argues that she actually was complying with the Attendance Policy

because whether an employee was tardy depended on the when the employee punched in. Because

Plaintiff punched in early on November 2 and November 4, 2011, Plaintiff contends she was not

tardy. [217, at 3.] However, the Attendance Policy required that employees be “in the building

and ready to work at the scheduled start time and continue to work until the scheduled hours of

work are completed.” [205-15 (Def.’s Ex. 11), at 1.] Plaintiff does not explain how the evidence

presented at trial could support the conclusion that she was complying with that requirement. As

the Court noted in its previous decision:


6
  Plaintiff asserts that Plaintiff’s status as a qualified individual was never challenged before trial and that
Plaintiff therefore should be permitted to invoke USERRA’s reemployment provisions in her post-trial
motions. [217, at 4-5.] However, Defendant did raise a challenge to Plaintiff’s status as a qualified
individual under the ADA on summary judgment. [76, at 5.] In any event, Plaintiff independently could
have brought a reemployment claim under USERRA if the facts supported such a cause of action. Plaintiff
did not do so and cannot now raise such a claim in her post-trial briefs.

                                                      25
       Arroyo relies on this distinction without addressing the undisputed evidence that
       Volvo determined that she started her shift late on November 4, 2011, despite
       having punched in timely. This is because Arroyo would punch in prior to going to
       the meditation room (provided to her as an accommodation), stay in the
       [meditation] room until the shift start bell rang, then leave the room, walk to her
       car, drive around the side of the building to re-park her car, and then reenter the
       warehouse. Under any definition of being “in the building and ready to work at the
       scheduled start time,” this would not suffice.

[88, at 23.] This portion of the Court’s decision was affirmed by the Seventh Circuit. [110, at 14

n.2.] Furthermore, even though Plaintiff punched in early on November 2 and November 4, 2011,

and even though Plaintiff was in the building when the start bell rang, she does not contest that she

subsequently left the building. In short, the evidence at trial undisputedly showed that Plaintiff

was not a qualified individual at the time of her termination on November 4, 2011. See Moore-

Fotso v. Bd. of Educ. of the City of Chicago, 211 F. Supp. 3d 1012, 1025-28 (N.D. Ill. 2016)

(reasoning that plaintiff failed to show she was a “qualified individual” at the time of her

termination based on her numerous absences and tardies). The Court therefore grants Defendant

judgment as a matter of law on Plaintiff’s ADA discrimination claim.

               2.      Discriminatory Animus

       Defendant also argues that it is entitled to judgment as a matter of law on Plaintiff’s ADA

claim because—according to Defendant—the trial evidence showed that Defendant was not

motivated by disability-based animus in terminating Plaintiff’s employment. Because the Court

concludes that Plaintiff failed to establish that she was a qualified individual with a disability, the

Court need not reach the merits of her discrimination claim. Moore-Fotso, 211 F. Supp. 3d at

1028 (“Because Plaintiff fails to establish that she is a qualified individual within the meaning of

the ADA, the Court need not address the merits of her failure to accommodate claim.”).

               3.      Compensatory Damages Under the ADA




                                                  26
       Defendant also moves for judgment as a matter of law on the issue of compensatory

damages under the ADA. The Court instructed the jury that they “may award compensatory

damages only for injuries that Plaintiff * * * has proved by a preponderance of the evidence were

caused by Defendant Volvo Trucks’ wrongful conduct.” [156 (Jury Instructions), at 22.] The

Court further instructed the jury that the award “must be based on evidence and not speculation or

guesswork.” However, the jury was instructed that it “should not consider the issue of lost wages

and benefits,” which the Court independently would calculate. [Id.] Thus, the jury was left to

consider compensatory damages such as “the physical, mental, and emotional pain and suffering

that Plaintiff” had experienced and “the reasonable value of medical care that Plaintiff” reasonably

needed and actually received. [Id.]

       The jury awarded Plaintiff $2.6 million in compensatory damages on her ADA

discrimination claim. [161 (Verdict Form), at 2.] However, Defendant moves for judgment as a

matter of law on compensatory damages under the ADA, arguing that Plaintiff failed to present

any evidence of emotional stress or other compensatory damages stemming from her termination.

Plaintiff argues that the following evidence supports the jury’s award of compensatory damages:

              A December 2010 email sent by Plaintiff regarding her hospitalization.

              The parties’ stipulation describing PTDS and advising that Plaintiff was
               treated for PTSD in December 2010 and was formally diagnosed with
               PTSD in January 2011.

              Plaintiff’s email describing Schroeder’s threatening behavior toward
               Plaintiff.

              Plaintiff’s email begging Volvo BP Dennis Scholl to investigate her claim
               that Schroeder had threatened her and was plotting to terminate her
               employment.

              An email from Scholl to Plaintiff promising that an investigation would be
               done.


                                                27
              Testimony by Schroeder that Plaintiff contends establishes that he never
               was investigated regarding Plaintiff’s allegations.

However, because all of this occurred before Plaintiff was terminated, this evidence could not

serve as a basis for compensatory damages resulting from the termination of Plaintiff’s

employment—which is the only adverse employment action upon which Plaintiff was allowed to

proceed on her ADA.

       This issue first surfaced during the trial. After Plaintiff rested on Friday afternoon,

Defendant noted that Plaintiff failed to present any evidence of compensatory damages. After

considering the evidence presented by Plaintiff, the Court sent the following email to the parties

over the weekend:

       I do not think it unreasonable to allow Plaintiff to reopen her case-in-chief to briefly
       present her own testimony in support of what I think counsel called a routine or
       “garden-variety” claim of emotional pain and suffering on account of the
       termination. I don’t perceive any substantial prejudice to the Defendant if such
       brief testimony were allowed. If the argument is that there may have been other
       causes for the Plaintiff’s emotional state at the time of her termination, the
       Plaintiff’s own testimony yesterday provided ample support for Defendant to make
       that point. In fact, the cross-examination on Friday already picked up on the point.

[155-1, at 15.] Counsel for Defendant strongly objected to this offer and asked to be heard in court

first thing when Court resumed the following Monday. [Id. at 19.] The issue was rendered moot

when counsel for Plaintiff sent the Court and Defendant the following response:

       I also do not believe that plaintiff has to re-open her case at all. I believe that the
       kinds of compensatory damages for physical pain and suffering and garden variety
       emotional distress have been sufficiently set forth in Plaintiff’s Case in Chief before
       we rested. I am satisfied that we have sufficient evidence in the record for plaintiff
       to argue this issue.

[Id. at 35.] Although Plaintiff purported to identify evidence of compensatory damages, the

evidence identified by Plaintiff all predated Plaintiff’s termination. [Id. at 45.]




                                                  28
        In response to the questions posed by the Court during the post-trial phase of the case,

Plaintiff’s counsel was again given the opportunity to identify what evidence of compensatory

damages she presented at trial. At that time, Plaintiff noted that “the financial harm her termination

caused dealt with wages” and that “wages were not an issue for the jury.” [217, at 10.] Implicitly

recognizing that she did not put in evidence of compensatory damages resulting from her

termination, Plaintiff also asserts that the jury’s compensatory damages award should nonetheless

stand because “the jury reasonably could infer” that Plaintiff’s termination “led to considerable

injury.” However, the jury’s verdict cannot be based on pure speculation. Wasson v. Peabody

Coal Co., 542 F.3d 1172, 1176 (7th Cir. 2008) (“We agree with the district court that the jury’s

damages award must be set aside because it was based on nothing but speculation.”). Thus, even

if the Court were not granting Defendant judgment as a matter of law on Plaintiff’s ADA

discrimination claim, the Court would grant Defendant judgment as a matter of law on the issue

of compensatory damages.7

IV.     Defendant’s Motion for a New Trial

        A.      Legal Standard

        Rule 59(a)(1)(A) authorizes the Court to order a new trial as to some or all issues that were

tried to a jury. See Fed. R. Civ. P. 59(a)(1)(A). “A new trial is appropriate if the jury’s verdict is

against the manifest weight of the evidence or if the trial was in some way unfair to the moving

party.” Venson v. Altamirano, 749 F.3d 641, 656 (7th Cir. 2014). “A new trial should be granted,

however, ‘only when the record shows that the jury’s verdict resulted in a miscarriage of justice



7
  The Court notes that—if it were not granting Defendant’s motion for judgment as a matter of law on
Plaintiff’s entire ADA discrimination claim—it would be necessary to revisit the issue of punitive damages,
which the Court vacated because of the ADA’s statutory damages cap. [177, at 8-9.] Because the Court is
granting Defendant judgment as a matter of law on Plaintiff’s entire ADA discrimination claim, however,
the Court need not do so here.

                                                    29
or where the verdict, on the record, cries out to be overturned or shocks our conscience.’”

Whitehead v. Bond, 680 F.3d 919, 928 (7th Cir. 2012) (quoting Clarett v. Roberts, 657 F.3d 664,

674 (7th Cir. 2011)). In determining whether a new trial is warranted, the Court “view[s] the

evidence in the light most favorable to the prevailing party, leaving issues of credibility and weight

of evidence to the jury.” Lewis v. City of Chicago Police Dep’t, 590 F.3d 427, 444-45 (7th Cir.

2009).


         “The ruling on a motion for a new trial is a matter committed to the district court’s

discretion.” Galvan v. Norberg, 678 F.3d 581, 588 (7th Cir. 2012). The appellate court reviews

the district court’s decision to grant or deny a new trial for an abuse of discretion, unless the district

court’s decision is based on a question of law, in which case it is reviewed de novo. See Wright v.

Illinois Dep’t of Children and Family Services, 798 F.3d 513, 527 (7th Cir. 2015). Still, “[t]he

Seventh Circuit has cautioned that while the district court judge ‘has a responsibility for the result

[of the trial] no less than the jury, he should not set the verdict aside as against the weight of the

evidence merely because, if he had acted as trier of the fact, he would have reached a different

result; and in that sense he does not act as a 13th juror in approving or disapproving the verdict.’”

U.S. Data Corp. v. RealSource, Inc., 2014 WL 3639118, at *4 (N.D. Ill. July 23, 2014) (quoting

Latino v. Kaizer, 58 F.3d 310, 315 (7th Cir. 1995)).


         B.     Product of Passion and Prejudice

         Defendant moves for a new trial based on the jury’s damages award on Plaintiff’s ADA

claim and the jury’s finding of willfulness under USERRA. According to Defendant, these

findings of the jury are wholly unsupported by the evidence—and with respect to the damages

award, so monstrously excessive—that a new trial on both liability and damages is necessary. As

noted above, a motion for a new trial is governed by Rule 59(a), which directs that “[a] new trial

                                                   30
is appropriate if the jury’s verdict is against the manifest weight of the evidence or if the trial was

in some way unfair to the moving party.” Venson v. Altamirano, 749 F.3d 641, 656 (7th Cir. 2014).

       With respect to Defendant’s argument regarding willfulness under USERRA, for the

reasons discussed above, the Court concludes that jury’s finding was supported by the evidence.

That being said, the Court agrees that the jury’s award of $2.6 million in compensatory damages

was not at all supported by the evidence. For the reasons discussed above, the Court is granting

Defendant’s motion for judgment as a matter of law on Plaintiff’s ADA claim. However, the jury’s

damages award on that claim raises significant concerns about the soundness of the jury’s verdict.

“In deciding whether a damages award is excessive” such that a new trial or remittitur is

appropriate, three factors guide the Court’s “analysis: ‘whether (1) the award is monstrously

excessive; (2) there is no rational connection between the award and the evidence, indicating that

it is merely a product of the jury’s fevered imaginings or personal vendettas; and (3) whether the

award is roughly comparable to awards made in similar cases.’” Adams v. City of Chicago, 798

F.3d 539, 543 (7th Cir. 2015) (quoting G.G. v. Grindle, 665 F.3d 795, 798 (7th Cir. 2011)). The

Seventh Circuit has “observed that the ‘monstrously excessive’ standard and the ‘rational

connection’ standard are really just two ways of describing the same inquiry: whether the jury

verdict was irrational.” Id. (citing Harvey v. Office of Banks & Real Estate, 377 F.3d 698, 713-14

(7th Cir. 2004); EEOC v. AIC Sec. Investigations, Ltd., 55 F.3d 1276, 1285 n. 13 (7th Cir. 1995)).

“In deference to the jury’s role as the trier of fact, this Court reviews the record as a whole and

takes the evidence in the light most favorable to the jury’s verdict.” Id. “In order to determine

whether the jury’s verdict was irrational, the [Court] must review the trial record as a whole in the

light most favorable to the verdict.” Id. In other words, the issue before the Court is whether the




                                                  31
jury’s verdict was “rationally related” to the challenged conduct. Id. The Court cannot say so with

respect to the jury’s damages award on Plaintiff’s ADA discrimination claim.

        As discussed above, Plaintiff failed to present any evidence on compensatory damages

supporting her ADA discrimination claim.           Yet the jury awarded Plaintiff $2.6 million in

compensatory damages alone.8          This amount dwarfs the amount of compensatory damages

awarded in cases in which the plaintiff actually presented evidence of compensatory damages. See

E.E.O.C. v. AutoZone, Inc., 707 F.3d 824, 834 (7th Cir. 2013) (discussing compensatory damage

awards ranging from $75,000 to $250,000 in more extreme cases). Plaintiff herself only asked

that the jury to award her $1 million dollars total. Yet the jury awarded her nearly eight times that

amount (and 2.6 times that amount in compensatory damages alone). Given the complete lack of

evidence on compensatory damages and the much smaller compensatory damage awards in cases

with actual evidence of harm, the Court concludes that the jury’s verdict was not rationally related

to the evidence presented at trial.

        In fact, given both (1) the complete lack of evidence on the issue and (2) the size of the

verdict on compensatory damages—having viewed all the evidence presented at trial—the Court

concludes that the verdict was irrational. See Dossett v. First State Bank, 399 F.3d 940, 945 (8th

Cir. 2005) (affirming decision granting a new trial sua sponte based on an award of $1.5 million

in damages when the plaintiff’s attorney only requested $500,000 in damages). The Court

recognizes that the Seventh Circuit has expressed skepticism of the proposition that irrationality

(or, put another way, passion and prejudice) may be inferred from the size of the award alone.

Dresser Indus., Inc., Waukesha Engine Div. v. Gradall Co., 965 F.2d 1442, 1448 (7th Cir. 1992).


8
  Although the Court reduced the $7.8 million award for Plaintiff’s discrimination claim because of the
statutory damages cap (42 U.S.C. § 1981a(b)(3)), the Court looks to the actual amount awarded by the jury
when considering whether an award is either monstrous or irrational because it is that amount the provides
the best indication of whether the jury acted with passion and prejudice.

                                                   32
But here, it is not just the size of the award the supports the inference of prejudice; it is the fact

that the award of compensatory damages is not supported by any evidence. This—in conjunction

with the size of the award—supports the conclusion that the jury’s verdict was improper.

“Unquestionably, a new trial, and not remittitur, is required when an award is the result of passion

and prejudice, because the prejudice may have infected the verdict itself.” Dresser Indus., Inc.,

Waukesha Engine Div. v. Gradall Co., 965 F.2d 1442, 1448 (7th Cir. 1992) (citations omitted);

see also Dorin v. Equitable Life Assurance Society, 382 F.2d 73, 77 (7th Cir. 1967) (“If a verdict

is the result of appeals to passion and prejudice, the trial court must unconditionally order a new

trial and cannot give the plaintiff an option to accept a lesser amount.”); 11 Wright and Miller,

FED. PRAC. & PROC. CIV. § 2815 (3d ed.) (“It is not proper to use [remittitur] if the verdict was the

result of passion and prejudice, since prejudice may have infected the decision of the jury on

liability, as well as on damages. In those instances a complete new trial is required.”). However,

as discussed above, the Court already is granting Defendant’s motion for judgment as a matter of

law on Plaintiff’s ADA claim.

        Still, the Court must determine whether the jury’s passion and prejudice affected other

aspects of the verdict that still stand. The Court may order a partial new trial only if “it clearly

appears that the issue to be retried is so distinct and separable from the others that a trial of it alone

may be had without injustice.” Gasoline Prods. Co. v. Champlin Ref. Co., 283 U.S. 494, 500

(1931). Where a jury’s damages award is the product of passion and prejudice and/or is grossly

excessive, a new trial should be granted on both liability and damages. Ustrak v. Fairman, 781

F.2d 573, 579-80 (7th Cir. 1986) (noting in dicta that “[t]he damages awarded by the jury * * *

were so extraordinary as to suggest that not only the jury’s assessment of damages but also its

assessment of liability may have been tainted by ‘passion and prejudice,’ thereby requiring that



                                                   33
the entire verdict, and not merely the damages part of it, be set aside” (citations omitted)); Cont’l

Cas. Co. v. Howard, 775 F.2d 876, 883 (7th Cir. 1985) (“When the question of damages ‘is so

interwoven with that of liability that the former cannot be submitted to the jury independently of

the latter without confusion and uncertainty’ granting a partial trial on the issue of damages would

amount to a denial of a fair trial.”) (quoting Gasoline Products Co., 283 U.S. at 500-01 (1931));

Beard v. Wexford Health Sources, Inc., 900 F.3d 951, 955 (7th Cir. 2018) (indicating that a new

trial may be granted on both liability and damages if the jury’s damages analysis was based on

“passion or prejudice or otherwise disobeyed the district court’s instructions”); Douglass v. Hustler

Magazine, Inc., 769 F.2d 1128, 1145 (7th Cir. 1985); Benson v. Allphin, 786 F.2d 268, 280 (7th

Cir. 1986); see also Dossett v. First State Bank, 399 F.3d 940, 946-47 (8th Cir. 2005) (“It is

‘generally inappropriate,’ however, to order only a partial new trial on the issue of damages when

the district court concludes the damages award was motivated by passion and prejudice.” (quoting

Sanford v. Crittenden Mem’l Hosp., 141 F.3d 882, 885 (8th Cir. 1998))); Sharkey v. J.P. Morgan

Chase & Co., 2018 WL 1229831, at *7 (S.D.N.Y. Mar. 5, 2018) (“In the event the jury’s verdict

was the result of passion or prejudice, the whole matter must be retried, as the prejudice that

infected one aspect of the verdict may have affected the remainder of the verdict as well.” (citing

Wagenmann v. Adams, 829 F.2d 196, 216-17 (1st Cir. 1987)).

        Here, the question is whether a new trial on Plaintiff’s USERRA claim is warranted

because of the jury’s grossly excessive and irrational verdict on Plaintiff’s ADA claim. And, based

on the foregoing discussion, the answer to that question is yes.9


9
  If the Court were not granting judgment as a matter of law on Plaintiff’s ADA claim, the Court would
order a new trial on Plaintiff’s ADA claim on that basis. In that case, the Court would conclude that a new
trial on Plaintiff’s USERRA claim also is warranted, as it is not clear that the issues to be retried in the
ADA claim are so distinct and separable that a trial on the ADA claim alone may be held without injustice.
Plaintiff relies on much of the same evidence in support of both claims. Indeed, both claims are predicated
on the termination of Plaintiff’s employment and Defendant’s actions leading up to that event. Where

                                                    34
        B.      Manifest Weight of the Evidence

        Defendant also argues that the Court should grant its motion for a new trial because the

jury’s verdict was against the manifest weight of the evidence. “When considering whether the

verdict was against the manifest weight of the evidence, ‘the district court has the power to get a

general sense of the weight of the evidence, assessing the credibility of the witnesses and the

comparative strength of the facts put forth at trial.’” Whitehead v. Bond, 680 F.3d 919, 928 (7th

Cir. 2012) (quoting Mejia v. Cook Cty., Ill., 650 F.3d 631, 633 (7th Cir. 2011)). “Additionally, the

evidence must be weighed neutrally, rather than in a light favorable to the non-movant.”

Stragapede v. City of Evanston, 2016 WL 278854, at *10 (N.D. Ill. Jan. 22, 2016), aff’d sub nom.

Stragapede v. City of Evanston, Ill., 865 F.3d 861 (7th Cir. 2017), as amended (Aug. 8, 2017). “In

conducting its own assessment of the evidence presented, the district court cannot remove a piece

of evidence from the calculus merely because the court believes it was not credible and then, with

that piece excluded, grant a motion for a new trial because the verdict is now against the weight.”

Mejia, 650 F.3d at 633. The Court is “bound by the same evidence the jury considered in ruling

on the motion for new trial.” Whitehead, 680 F.3d at 928 (citing Mejia, 650 F.3d at 633). “[A]

court will set aside a verdict as contrary to the manifest weight of the evidence only if no rational

jury could have rendered the verdict.” Marcus & Millichap Inv. Servs. of Chi., Inc. v. Sekulovski,

639 F.3d 301, 313-14 (7th Cir. 2011) (quotations omitted); see also Galvan v. Norberg, 678 F.3d

581, 589 (7th Cir. 2012). “The district court, however, cannot grant a new trial just because it

believes the jury got it wrong.” Whitehead v. Bond, 680 F.3d 919, 928 (7th Cir. 2012) (citation



claims are not distinct and separable, a new trial should not be granted as to some claims only. See, e.g.,
In re Testosterone Replacement Therapy Prod. Liab. Litig. Coordination Pretrial Proceedings, 2018 WL
3303269, at *10 (N.D. Ill. July 5, 2018) (“[T]he Court does not believe that it can appropriately order a new
trial limited to the negligence and strict liability claims while keeping the misrepresentation verdicts
intact.”).

                                                     35
omitted). “[S]ince the credibility of witnesses is peculiarly for the jury, it is an invasion of the

jury’s province to grant a new trial merely because the evidence was sharply in conflict.” Latino

v. Kaizer, 58 F.3d 310, 317 (7th Cir. 1995) (quoting Williams v. City of Valdosta, 689 F.2d 964,

973 (11th Cir. 1982)) (internal quotation marks omitted). “A new trial should be granted * * *

only when the record shows that the jury’s verdict resulted in a miscarriage of justice or where the

verdict, on the record, cries out to be overturned or shocks our conscience.” Whitehead, 680 F.3d

at 928 (citation and internal quotation marks omitted). The verdict here satisfies that standard.

        Assessing the evidence presented at trial, the Court concludes that no rational jury could

have rendered the verdict reached by the jury here. This is not a case where the evidence was

sharply in conflict. The testimony of Temko and Schroeder indicated that Defendant uniformly

enforced its attendance policy against employees who were minutes late. While that policy might

be unfair, as it punishes those who are one minute late the same as those who are fifty-nine minutes

late, it is not for the Court or the jury for that matter to assess the fairness of the policy. Boss v.

Castro, 816 F.3d 910, 917 (7th Cir. 2016) (“The federal courts are not a super-personnel

department that second-guesses facially legitimate employer policies. It is not the role of the court

to determine whether an employer’s expectations were fair, prudent, or reasonable.” (internal

citations omitted)).

        Although only a few employees were terminated based on occurrences for being minutes

late, Plaintiff did not identify any examples of employees (other than herself) not receiving

occurrences for such minor attendance infractions.10 The evidence before the jury—including the

testimony of Temko and Schroeder—indicated that the policy was enforced uniformly. The Court



10
  The Court notes that the jury may have inferred that Defendant excused tardies where a justification was
provided (i.e., the employee had car trouble or was stuck in the snow), Plaintiff does not identify any
instance in which Defendant excused a tardy where there was no excuse provided.

                                                   36
also notes that Defendant did not identify any examples of other employees who were disciplined

for a start time infraction; still, there is nothing in the record to suggest that other employees were

not following the Attendance Policy with respect to this issue. Although other employees may

have waited in the breakroom for their shift to start after they punched in, they still were in the

building in accordance with the Attendance Policy.

       The Court may grant a motion for a new trial based on the jury verdict being against the

manifest weight of the evidence “even if a motion for judgment as a matter of law must be denied.”

Mejia, 650 F.3d at 634 (citing Smart Mktg. Grp. v. Publ’ns Int’l Ltd., 624 F.3d 824, 832 (7th Cir.

2010)). Although the Court concludes that Defendant is not entitled to judgment as a matter of

law on Plaintiff’s USERRA claim, the Court also concludes that the jury’s verdict with respect to

Plaintiff’s USERRA claim was against the manifest weight of the evidence. The Court therefore

grants Defendant’s motion for a new trial on Plaintiff’s USERRA claim.

       Indeed, Plaintiff herself has a difficult time defending the jury’s verdict, relying extensively

(although not exclusively) on evidence relating to claims and/or issues not actually before the jury.

For example, Plaintiff makes numerous arguments relating to alleged misconduct independent of

her termination—the adverse employment action that serves as the basis of Plaintiff’s claims.

[110, at 17 (“Obviously, Arroyo suffered an adverse action—she lost her job.”).] Plaintiff asserts

that she was not privy to the many mocking and hostile emails shared among her supervisors and

that the “jury had a right to compensate [Plaintiff] due to management’s mocking ridicule of

Plaintiff and its deliberate indifference to the government published documentation of her rights

[that Plaintiff] was bringing to them, thereby further exacerbating her disability.” [209, at 9-10.]

However, contrary to Plaintiff’s assertion, the jury would not act properly by compensating

Plaintiff for being mocked by her supervisors unbeknownst to her. Plaintiff also argues that



                                                  37
Defendant violated USERRA by threatening to terminate Plaintiff’s employment due to a lack of

communication. [209, at 31.] Again, that was not an actionable adverse employment action before

the jury. In fact, Plaintiff did not bring a failure to reemploy claim under USERRRA and certainly

cannot raise such a claim in response to Defendant’s post-trial motions.

        C.      Prejudicial Conduct by Plaintiff Relating to Failure to Accommodate and
                Retaliation Claims Dismissed Prior to Trial.

        Plaintiff also makes numerous arguments relating to failure to accommodate and retaliation

claims that were disposed of by the Court on summary judgment. For example, Plaintiff asserts

that the jury’s verdict on Plaintiff’s USERRA claim was not against the manifest weight of the

evidence because the emails between Defendant’s management would allow a reasonable jury to

conclude that Defendant “willfully circumvented the law as [Plaintiff] sought to claim her rights

under USERRA as an active service member.” [209, at 26.] Plaintiff goes on to assert that the

actions by Defendant “became even more egregious” when Plaintiff was diagnosed with PTSD

and quotes in a parenthetical language from a Supreme Court case regarding retaliation claims.

[Id. (quoting Burlington Northern and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).]

However, there was no retaliation claim before the jury.

        This leads to Defendant’s final argument for granting a new trial on Plaintiff’s USERRA

claim—that Plaintiff’s counsel engaged in prejudicial conduct warranting a new trial. Specifically,

Defendant points to Plaintiff’s repeated efforts to inject into the trial evidence relating to her failure

to accommodate claim. The Court granted summary judgment on that claim, and that decision

was affirmed by the Seventh Circuit. During trial, Plaintiff made numerous statements regarding

requests for certain accommodations that were denied by Defendant. For example, During

Plaintiff’s examination of Temko, counsel for Plaintiff suggested that Defendant should have given

someone with PTSD—like Plaintiff—more flexibility. [See Tr. 1084 (asking Temko whether he

                                                   38
would have excused someone with PTSD for being one to two minutes late); Tr. 1103 (asking

Temko whether it occurred to him that Plaintiff might have PTSD when he issued a verbal warning

to Plaintiff).] During Plaintiff’s examination of Schroeder, Plaintiff’s counsel asked Schroeder

about Plaintiff’s offer to work later to make up for her tardiness. [Tr. 771.] Plaintiff also asked

Schroeder whether he had authority to cut an employee “ a little slack” because she had PTSD.

[Tr. at 1001.] During cross-examination of Plaintiff, the following exchange occurred:

       Q: You would agree with me that there’s nothing wrong about an employer asking
       its employees to be at work on time?

       A: Nothing wrong?

       Q: Yes.

       A: If it violates the law, sure.

       Q: Ma’am, are you aware of a law that says an employer can't require their
       employees to be at work on time?

       A Well, gee, if there was an agreed upon accommodation, like flexible work
       schedule, and then the employer doesn’t honor that, yeah, I would believe so.

       Q: But that is not the situation here, is it?

       A: It is actually.

[Tr. 861.]

       The Court sustained some of Defendant’s objections to this type of testimony on relevance

grounds. For example, it was not relevant whether it occurred to Temko that Plaintiff had PTSD

when he issued her a warning for an attendance infraction. [Tr. 1103.] The Court also sustained

objections on cumulativeness grounds for questions relating to how Plaintiff was treated

differently under the attendance policy.

       The Court allowed limited inquiry into Defendant’s refusal to exercise its discretion to

excuse Plaintiff’s attendance infractions. In allowing some questioning on the issue, the Court

                                                  39
noted that questions about excusing Plaintiff’s attendance infractions could relate to Defendant

denying accommodations (which would be irrelevant at trial) and they could relate to Defendant

exercising its discretion to excuse attendance infractions in a discriminatory manner (which would

be relevant). Because the parties indicated that the latter category of questions would be at issue,

the Court allowed such questions but reminded the jury throughout the trial that there was no

failure to accommodate claim at issue in the case. Still, Plaintiff pressed these questions so much

that the Court began to sustain objections to questions on this issue on cumulativeness grounds.

       Throughout the trial the Court carefully sought to walk the line between allowing Plaintiff

to present evidence supporting Plaintiff’s viable claims and barring Plaintiff from presenting

evidence relating to claims already determined to be legally insufficient. In aid of that goal, the

Court repeatedly provided the jury with curative instructions noting that Plaintiff was not bringing

a failure to accommodate claim. In the instructions provided to the jury, the Court also instructed

that Plaintiff was not bringing any claim that Defendant “failed to provide accommodations for

her PTSD.” [156 (Jury Instructions), at 17.] Courts “presume” that juries follow such instructions

absent evidence to the contrary. Sanchez v. City of Chicago, 700 F.3d 919, 932 (7th Cir. 2012).

Furthermore, “[a]s a general rule, errors in admitting evidence that is merely cumulative of

properly admitted evidence are harmless.” Jordan v. Binns, 712 F.3d 1123, 1138 (7th Cir. 2013).

“Admission of cumulative evidence does not merit reversal absent a showing of prejudice.”

Holmes v. Elgin, Joliet & E. Ry. Co., 18 F.3d 1393, 1397 (7th Cir. 1994) (citing Stutzman v. CRST

Inc., 997 F.2d 291, 298 (7th Cir. 1993)). To be sure, the Court has already concluded that the

jury’s verdict did not adhere to the Court’s instructions in every respect. Specifically, the jury

awarded Plaintiff a sizable compensatory damages verdict—approximately 2.6 times the total

damages requested by Plaintiff’s counsel—despite the fact that Plaintiff did not present any



                                                40
evidence on that issue. Nevertheless, in view of the sustained objections and limiting instructions

referenced above, the Court would not order a new trial on the basis of Plaintiff’s introduction of

testimony and evidence relating to accommodations alone. But for the reasons explained above,

other circumstances convince the Court a new trial on Plaintiff’s USERRA claim is warranted.

IV.    Conclusion

       For the reasons stated above, Defendant’s motion for judgment as a matter of law, or, in

the alternative, a new trial, or, in the alternative, remittitur and amendment of judgment [192] is

granted to the following extent: the Court will enter judgment as a matter of law in favor of

Defendant on Plaintiff’s ADA discrimination claim and grant a new trial on Plaintiff’s USERRA

claim. Defendant’s remaining requests for relief are denied. Plaintiff’s motion to alter judgment

[204] is denied in its entirety as moot. This case is set for further status hearing on October 10,

2019 at 9:30 a.m.




Dated: September 30, 2019                            __________________________________
                                                     Robert M. Dow, Jr.
                                                     United States District Judge




                                                41
